Citation Nr: 0532731	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-13 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In April 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back disorder was 
denied by a December 1975 Board decision that was not 
appealed.

2.  Evidence submitted subsequent to the 1975 Board decision 
is not cumulative or redundant of the evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The December 1975 Board decision which denied a claim for 
service connection for a back disorder is final.  38 U.S.C. § 
4004(b) (1970); 38 C.F.R. § 19.104 (1975).

2.  New and material evidence has been submitted since the 
December 1975 rating decision, and the claim of entitlement 
to service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal with respect to 
the issue of whether new and material evidence has been 
submitted to reopen the claim, any perceived lack of notice 
or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

The veteran's application to reopen his claim of service 
connection for a back disability was received in June 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an August 2002 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for back condition.  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claim.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The December 1975 Board decision denied service connection 
for a back disorder on the basis that the record lacked any 
evidence of back pathology during service and included 
medical evidence that the veteran did not begin to experience 
left leg pain until after he was hospitalized for knee 
surgery after discharge from service.

At the time of the December 1975 Board decision, evidence of 
record included the veteran's service medical records.  A 
Medical Board Report dated in May 1967 noted, "In March [the 
veteran] jumped from a ten foot wall and apparently re-
injured the knees."  Also of record at the time of the 
December 1975 Board decision was the veteran's January 1974 
statement in support of claim which indicated that he 
attended a motion picture school and was acting in another 
student's film when he was required to jump off an eight foot 
wall several times injuring his knees.  The veteran stated 
that since that time, he experienced varying degrees of 
sciatica in his left leg and had assumed that it was 
connected to his knee problem but then found out that it was 
caused by his spondylolisthesis.  

Evidence received since the December 1975 Board decision 
includes numerous statements by the veteran; a June 1999 
medical report by Dr. JFR which indicated that it was 
conceivable that there was a possibility that the veteran 
injured both his knees and low back spine jumping from an 8 
to 10 foot fall in 1967; an August 1999 statement by Dr. JWS 
in which he notes that it was his professional opinion that 
the veteran's description of the accident, not confirmed by 
any medical or official records, is compatible with an injury 
to the lower back; lay statements from friends and family 
indicating that the veteran had stated that he injured his 
hip/back in the Navy; an April 2004 medical report by Dr. OMM 
opining  that any and all of the traumata (including L4 
chronic compression fracture of vertebral body, subluxation 
L4-5, L5 spondylolisthesis and degenerative disc disease of 
D4 level, and bilateral chronic sacroiliitis with associated 
biomechanical failure of pelvis) may have been induced by 
repetitive vertical compressive forces incurred on the 
veteran's spine through repeated jumping off walls onto 
concrete; and a report dated in June 2004 regarding a 
scientific approach to what damage could be done to a body by 
jumping off an eight foot high wall six times and landing on 
concrete.  

Dr. JFR's report noted that the veteran reported jumping from 
a wall about 8 to 10 feet high down to a concrete or asphalt 
floor while doing cinematography work and repeated the jump.  
Dr. JWS's statement noted that the veteran reported that he 
was injured when he landed, after a fall, on both feet 
sustaining a jar to his body.  The veteran reportedly 
initially complained of knee pain but a few years later began 
to experience back and leg pains.  

Dr. OMM's report noted that the veteran reported a history of 
debilitating spinal pain since an injury sustained in spring 
of 1967 from a repetitive succession of jumping off a wall 
onto concrete.

The veteran's brother noted that the veteran wrote to him 
after he injured his knees and back while he was in the movie 
school and described swelling in his knees and a catch in his 
hip.

The above-mentioned statements and reports are not cumulative 
or redundant of evidence already of record.  No such evidence 
was of record at the time of the December 1975 denial.  In 
addition, because the physician's statements establish that 
the veteran's back disorder is possibly related to his 
jumping off an eight to ten foot wall while in the service, 
it is material, as it relates to an unestablished fact 
necessary to substantiate the claim. Additionally, this 
evidence, when considered with the veteran's service medical 
records, which reflect that the veteran injured his knees 
while jumping off a ten foot wall during service, raises a 
reasonable possibility of substantiating the claim at issue.

Based on the above, the Board finds the above statements and 
reports to be both new and material evidence.  The veteran 
having submitted new and material evidence, his service 
connection claim for a back disability must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for a low back 
disability is granted.


REMAND

Although the evidence has been found to be new and material, 
additional information is needed prior to the re-adjudication 
of the appellant's claim of entitlement to service connection 
for a low back disability.

As noted above, in support of his claim, the veteran has 
submitted numerous medical statements which attempt to link 
the veteran's low back disorder to the jump from a high wall 
in service.  The Board notes that Drs. JFR and OMM's 
statements, standing alone, are too speculative and do not 
provide the required degree of medical certainty; and while 
Dr. MPG's statement appears to scientifically link the 
veteran's low back disability to a jump off a high wall, 
there is no indication that he ever examined the veteran and 
cannot, therefore, competently render an opinion which links 
the veteran's actual back disability to his period of active 
service including his jump off of the high wall.  

In addition, the veteran's treating chiropractor, Dr. OMM, 
has listed numerous diagnoses relating to the veteran's back, 
and stated that any and all of the traumata listed had been 
induced by repetitive vertical compressive forces incurred on 
his spine through repeated jumping off walls onto concrete 
and that it was reasonable to conclude that the veteran's 
condition was the direct result of the trauma suffered during 
the naval duties.  However, there is no indication that Dr. 
OMM, or the other physicians, have ever reviewed the 
veteran's service medical records.  There is also no evidence 
in the service medical records that the veteran jumped more 
than once from that high wall.  In fact, the Medical Board 
Report only indicated that the veteran "jumped from a ten 
foot wall and apparently re-injured the knees."  

Also, it must be noted that spondylolisthesis can be a 
congenital or developmental defect or can result from trauma.  
Some medical treatises consider it a sports-related injury 
due to repetitive trauma, with higher incidence in people who 
participate in sports such as football.  The veteran played 
football prior to military service, apparently incurring, at 
least, injuries to his knees. 

Therefore, it is the Board's opinion that further development 
of the case is necessary.  In this regard, a medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's low back disability is related to the 
jump documented in the service medical records.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1. Schedule the veteran for an 
examination with an orthopedic specialist 
for the purpose of obtaining an opinion 
as to the likely etiology of the 
veteran's spondylolisthesis.  The 
examination report should reflect that 
the claims file was reviewed.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should discuss the etiology 
and onset date of the veteran's back 
disorders.  Specifically, the reviewer is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any of the veteran's low back 
disorders were caused by a jump from a 10 
foot high wall.  

*	In answering this question, the 
physician is referred to the 1974 
finding of Grade I 
spondylolisthesis, and a notation 
that during the surgery, the L5-S1 
interspace showed normal 
architecture and there was a disc 
rupture at L4-5.  The physician 
should discuss whether the evidence 
shows the veteran's 
spondylolisthesis is developmental 
or congenital in origin, or more 
likely traumatic in origin.    
      
*	If the examiner concludes the 
veteran's spondylolisthesis is 
developmental or congenital in 
origin, he or she should provide an 
opinion as to whether the condition 
was aggravated beyond its normal 
progress by any incident of the 
veteran's military service, to 
include the jump off the wall. 

*	If the examiner concludes the 
veteran's spondylolisthesis is more 
likely traumatic in origin, he or 
she should discuss whether the 
trauma that caused this condition 
was more likely a result of playing 
football or of jumping off the wall 
during service.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


